07/27/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 20-0318


                                        OP 20-0318
                                                                           HLED
 JUAN ANASTASIO RODRIGUEZ,
                                                                           JUL 2 7 2020
              Petitioner,                                              Bowen Greenwood
                                                                     Clerk of'Supreme Court
                                                                        State of Montana

       v.
                                                                     ORDER
 PETER BLUDWORTH, Warden,
 Crossroads Correctional Center,

              Respondent.



       Before this Court is self-represented Petitioner Juan Anastasio Rodriguez and his
second Motion for Extension of Time to file a Petition for Rehearing ofthis Court's June
23, 2020 Order denying his Petition for a Writ of Habeas Corpus. The Clerk of the
Supreme Court granted his first motion, pursuant to M.R. App. P. 26(1), giving Rodriguez
thirty days to file his petition for rehearing, which is presently due on July 28, 2020.
       While the Montana Rules of Appellate Procedure govern extensions oftime, M.R.
App.P.20(2)applies here when a party seeks additional time to file a petition for rehearing.


          Timing.
          (a) A party must file and serve a petition for rehearing within 15 days
       after the supreme court decision has been filed, unless the supreme court
       expressly shortens or enlarges the time by order.


         (c) Any motion for extension of time in which to file a petition for
       rehearing must be filed within the 15-day period for filing the petition for
       rehearing. The supreme court will grant extensions of time only upon a
       showing of unusual merit and in no event will grant an extension of time in
       excess of 15 days. The extension period will run from the date ofthe supreme
       court's order granting the extension.

Rodriguez was initially given twice the allotted time to file any petition for rehearing. This
conflicts with our rules. Rodriguez is not entitled to an additional thirty days to file a
petition for rehearing. At most, he is entitled to another fifteen days from the date of this
Order.
         We observe that Rodriguez claims limited legal access, such as M. R. App. P. 20,
which lists the criteria for a petition for rehearing. Therefore,
      IT IS ORDERED that Rodriguez's Motion for Extension of Time is GRANTED
and Rodriguez has an additional fifteen days to file such petition for rehearing. Rodriguez
should prepare, file, and serve any petition on or before August 11, 2020. No further
motions for extension oftime will be considered or granted.
         The Clerk is directed to provide a copy of this Order to counsel of record and to
Juan Anastasio RodriguezATonally along with a copy of M. R. App. P. 20.
         DATED this   2.;my of July, 2020.
                                                  For the Court,




                                                                    Chief Justice




                                              2